ACCEPTED
                                                                                              12-14-00248-cr
                                                                                 TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                        4/10/2015 4:54:04 PM
                                                                                                CATHY LUSK
                                                                                                      CLERK
                                    12-14-00248-CR


                                           I
 ROBERTA BAGWELL                            §   IN THE COURT OF APPEALS
                                                                     FILED IN
 vs.                                             12th JUDICIAL DISTRICT
                                                               12th COURT OF APPEALS
                                                                         TYLER, TEXAS
 STATE OF TEXAS                             §   TYLER, TEXAS        4/10/2015 4:54:04 PM
                                                                         CATHY S. LUSK
                              MOTION TO WITHDRAW                             Clerk

TO THE HONORABLE JUDGE OF SAID COURT:
       Now comes James Huggler, Counsel for the Appellant, in the above styled and
numbered causes, and would show the Court as follows:


                       I. Factual and Procedural Background
       Counsel was appointed to serve as appellate counsel in these matters on August
12, 2014. The Brief of the Appellant is due on April10, 2015.


                             II. Grounds for Withdrawal
       Counsel has reviewed the Clerk's Record and the Court Reporter's Record in
these cases. Following a professional evaluation of the record, it is Counsel's opinion
that there is no valid issue to present to this Court, and that the record contains no
reversible error or jurisdictional defects. Counsel has filed an Appellant's Brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Finding no valid issue to
present to the Court, Counsel seeks to withdraw.
       Counsel has sent Appellant explaining her rights, and the ability to pursue her
own appeal, and a motion to obtain the record if she desires to do so in this matter, and
attaches a copy of that letter as Exhibit A to this Motion.




                                      Page 1 of 4
                               III. Prayer for Relief
     Counsel requests that he be allowed to withdraw, and for other such relief as the
Court may deem appropriate.




                                      Respectfully submitted,

                                      Law Office of James W. Huggler, Jr.
                                      100 E. Ferguson, Suite 805
                                      Tyler, Texas 75702
                                      Tel: (903) 593·2400
                                      Fax: (903) 593·3830


                                      By: /S/ James W. Huggler. Jr.
                                         James Huggler
                                         State Bar No. 00795437
                                         Attorney for Appellant




                                    Page2of 4
                         CERTIFICATE OF SERVICE
      This is to certify that a copy of the foregoing Motion has been delivered to
Michael West, Counsel for the State, and the Appellant, Roberta Bagwell, at the
addresses listed below on this the lOth day of April, 2015 by hand delivery or
regular mail or the State of Texas electronic filing system. Counsel also certified
that he has provided Roberta Bagwell, a motion to obtain the record if she so
chooses.


                                       lSI James W. Huggler. Jr.
                                      James Huggler


Michael West                                      Roberta Bagwell
Smith County District Attorney's Office           TDCJ #01949661
100 North Broadway, 4th Floor                     Plane Unit
Tyler, Texas 75702                                904FM686
                                                  Dayton, Texas 77535




                                   Page 3 of 4
        Exhibit A


Letter to Roberta Bagwell




         Page4of 4
                                                    ~                                       ~
.   .
                                           JAMES                    Wo         HUGGLER,     JRo
Board Certified in Criminal Law                                     ATTORNEY AT LAW
Board Certified in Criminal Appellate Law                                                           Texas Board of Legal Specialization


        AprillO, 2015

        Roberta Bagwell
        IDCJ #0 1949661
        Plane Unit
        904 FM 686
        Dayton, Texas 77535

        RE:         Roberta Bagwell v. State
                    Appeal Number: 12-14-00248-CR
                    Trial Number: 114-1742-10

         Dear Ms. Bagwell,

        I am sending you a copy of the Appellant's Brief and a Motion to Withdraw that I have filed with
        the Twelfth Court of Appeals in this matter. I have thoroughly reviewed the record, and have found
        no reversible error or jurisdictional defect in these cases. However, you may choose to file a Brief
        of your own in these matters. I am also sending you a motion to obtain access to the record for your
        use. If you desire to file your own brief in the case, please sign the motion to allow access to the
        record, and return it to me immediately and I will make the necessary copies and file the document
        for you. If you have any questions, please feel free to contact me.




        ~
          . cere. ly,            __..~,
           .~/
                   ./j/7/

        Jiunes Huggler
                                       7
                                       '


        Enclosures:            Appellant's Brief
                               Motion to Withdraw
                               Appellant's Motion to Obtain Record

        C:\dala\Corel User Files\Ciients\APPEALS\Bagwell, Roberta Winnie\Ciient.Bricf.wpd




                                First Place Building • 100 East Ferguson, Suite 805 • Tyler,Texas 75702
                                      903-593-2400 • www.jameshugglerlaw.com • Fax 903-593-3830